DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/600,481 filed 12 October 2019. Claims 1-19 pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 16 May 2019. It is noted, however, that applicant has not filed a certified copy of the 201920698372.4 application as required by 37 CFR 1.55.
Examiner’s Note:
The Application Data Sheet (ADS) filed 26 February 2021 claims priority to application 201810987945.5 filed on 16 May 2019 to CN. However, the certified copy filed 26 November 2019 is application 2019206983724 filed in CN on 16 May 2019. There does not appear to be a corresponding certified copy to the claim ADS priority.

Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A double-lifting device for a towing type traveling vehicle, comprising: an active leg (1), a driven leg (2), a transmission member (3), a geared motor (4), a gear reduction structure (5), a first reverse gear reduction structure (6), and a second reverse gear reduction structure (7); the geared motor (4), the gear reduction structure (5), and the first reverse gear reduction structure (6) are sequentially and drivably connected; the output end of the gear reduction structure (5) is also used to drive the transmission member (3), and the transmission member (3) is used to drive the second reverse gear reduction structure (7); a leg structure involved in the active leg (1) and the driven leg (2) includes a fitting tube (8), a lifting tube (9), a grounding member (10), and a screw pair (11); the fitting tube (8) is used to fit the geared motor (4), the gear reduction structure (5) and the first reverse gear reduction structure (6); a screw (12) of the screw pair (11) is connected to an output end of the first reverse gear reduction structure (6) to realize a rotation of the screw (12) itself, a nut (13) of the screw pair (12) is used for connecting the lifting tube (9) to perform lifting movement of the lifting tube (9) relative to the fitting tube (8); the grounding member (10) is detachably connected to the lifting tube (9) for ground support; and the geared motor (4) has an overrunning clutch for gear transmission overload protection.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the claims require a specific configuration that includes at least two legs (driven and active), transmission member, two reverse gear reduction structures, screw, nut, and overrunning clutch. The specific structural features are not taught or rendered obvious by the prior art of record. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2008/0315570 teaches a double lifting device that includes at least two legs (driven and active), transmission member, two reverse gear reduction structures, screw and nut. However, the reference fails to teach a motor assembly with an overrunning clutch.
2006/0061078 teaches a double lifting device that includes at least two legs (driven and active), transmission member, two reverse gear reduction structures, screw and nut. However, the reference fails to teach a motor assembly with an overrunning clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659